Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed 2/28/2020 and 2/04/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

First Office action related to Chinese Application 201710887958.0 does not have an English translation.
Japanese patent document JP2013503404 does not have an English translation.
Specification

The abstract of the disclosure is objected to because it exceeds 150 words limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 12, as the claim is currently recited and under broadest reasonable interpretation, the examiner interprets it as a one dimensional trajectory profile is calculated and that profile is executed to move the end effector. 

As per MPEP 2164: “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the 
(A)	The breadth of the claims; 
•	In this case the claims are broad enough to encompass claim to a mathematical relationship and obtaining internal parameter prior to utilizing relationship. 

(B) The nature of the invention; 
•	The nature of the invention is determination of robot roll pitch and yaw angles through capturing image. The backdrop of the nature of the invention provides the basis for evaluation of other Wands factors, and as a complex invention the bar is set higher.

(C)	The state of the prior art; 
•	The state of the prior art is reasonably well developed with respect to determining position and orientation, but is undeveloped with respect to computing Eigenmatrix with respect to basic matrix and camera calibration. On balance this weight slightly away from a finding of enablement.

(D) The level of one of ordinary skill; 
•	The level of one of ordinary skill in the art is someone with a Bachelor’s Degree in Mechanical or Electrical Engineering or Mathematics. Due to the higher level of skill in the art, this factor weighs slightly toward enablement.

 (E) The level of predictability in the art; 
TFK, F is the basic matric, and K is the internal parameter matrix obtained through camera calibration. The equation Contains 3 unknowns: E, KT and K.  Calculating or computing 3 unknowns from a single equation is not possible.

 (F) The amount of direction provided by the inventor; 
•	Due to the fact that the specification provides no support for calculating, obtaining or defining E, KT or K, this factor weighs heavily against enablement. Furthermore Specification mentions  E = KTFK in [0034] and claim recites E = KTFK. There is no support for claimed equation.

 (G) The existence of working examples;
•	The applicant has failed to provide proof of any working example. Therefore, this factor weighs against enablement

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure; 
•	In the above instance, i.e. calculating 3 unknowns from one equation, the quantity of experimentation would be extremely high, as there is no support or disclosure of how to implement it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Graham (US 20170094161).

For claim 1, Chang teaches: A method for creating a map in a working area for a mobile robot (Abstract, disclosing an indoor robot positioning method and system, the method comprises real-time shooting the static reference chamber from view of the robot to obtain the reference image, then obtaining the light flow from the previous frame image to a current frame image, and performing Gauss filtering the light stream to obtain the relative speed of the robot and the reference object, the moving speed last time dimension integral 

S1: obtaining Euler angles of a current point relative to a reference point based on images obtained at the current point and the reference point (page 2 S1, disclosing shooting the reference chamber from the perspective of the robot in real time, obtaining the reference image, wherein the reference chamber is in static state. [0029], disclosing the relative moving speed of the ceiling and the robot of the robot as reference coordinate system, considering the positioning result of the robot to be finally reflected to the indoor ground-based coordinate system, so the Euler angle expression realized by the course angle [beta] terms between the robot coordinate system and the ground coordinate system); 

S2: determining whether a roll angle of the Euler angles is lower than a preset value, and saving map data of the current point if the roll angle of the Euler angles is lower than the preset value ([0031], disclosing in S3 that roll and pitch angles are zero hence no roll or pitch); 

S3: returning to step S1 after the mobile robot moves a predetermined distance or for a predetermined time ([0013], disclosing S4, the position coordinate of the robot at each time for plotting and connecting to obtain the robot movement track in the room. Thus steps 1 through 3 are repeated); and 

S4: repeating steps S1 through S3 until the map creation in the working area is complete, wherein the current point is the current position of the mobile robot ([0030], disclosing 

Although Chang teaches of roll angle to be zero for position determination, Chang does not explicitly disclose determining if angle value is below a predetermined threshold.

Graham teaches determining if a distortion is introduced due to yaw angle ([0086], disclosing vanishing point is calculated by using a bundle of non-parallel lines, since if yaw error is present in an image, lines in the original scene that are parallel will appear to be non-parallel in the image as a result of distortion introduced by the yaw error. the distortion correction module 215 performs distortion correction on the image using the de-skewing transform to create an image that reflects the parallel lines of the original scene and removes at least a portion of the yaw error introduced by an incorrect yaw tilt when the 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Graham to determine if roll angle is below a predetermined threshold value and save map data accordingly as taught by Graham to eliminate and/or correct a distortion error. Thereby accurately mapping the area.

For claim 3, modified Chang teaches: The method of claim 1, 

Chang does not explicitly teach: wherein the preset value of the angle range is 5[Symbol font/0xB0] to 10[Symbol font/0xB0].

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to define a preset angle to determine when distortion correction is needed: see also claim 1 for modification of angle threshold value through Graham for accepting image for map creation. Furthermore change in aperture of lens makes result more or less sensitive to change in roll and pitch angles, therefore it would have been obvious to one having ordinary skill in the art to have a range and adapt to a value that best suits specifications and precision requirements of the invention.

For claim 4, modified Chang teaches: The method of claim 1, 



For claim 5, modified Chang teaches: The method of claim 1, 

Chang further teaches: wherein the images comprise ceiling images (page 3 S1, disclosing shooting the reference chamber from the perspective of the robot in real time, obtaining the reference image, wherein the reference chamber is in static state, the indoor robot may be sweeping robot intelligent robot. the reference object may be a ceiling in the room such as static reference).

For claim 8, modified Chang teaches: The method of claim 1, 

Modified Chang further teaches: further comprising disregarding the map data of the current point if the roll angle of the Euler angles is not lower than the preset value (as explained in claim 1, modified Chang performs distortion correction on image if roll angle of Euler angles is above a preset threshold. As distortion correction is performed on image (i.e. map data), its original version (which has not been corrected) is disregarded for building a map).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Graham (US 20170094161) and Stackoverflow (NPL, Roll pitch and yaw from Rotation matrix with Eigen Library).
For claim 2, modified Chang teaches: The method of claim 1, 

Modified Chang further teaches: wherein S1 further comprises: 
S11: obtaining the images by a camera on the mobile robot at the reference point and the current point (Abstract, disclosing method comprises real-time shooting the static reference chamber from view of the robot to obtain the reference image, then obtaining the light flow from the previous frame image to a current frame image,); 

Change teaches of determining Euler angles of robot ([0029], disclosing Euler expression for robot with respect to ground coordinate system), however does not explicitly teach:
S12: calculating a basic matrix of the camera at the reference point and the current point based on an image matching algorithm; 
S13: obtaining an eigenmatrix based on the basic matrix and a camera internal parameter matrix; 
S14: obtaining a rotation matrix based on singular value decomposition of the eigenmatrix; and 
S15: calculating the Euler angles of the mobile robot at the current point relative to the reference point based on the rotation matrix.

Stackoverflow teaches of calculating Euler angles through Eigen angles through Eigen Matrix (page 1, disclosing source code for calculating Euler angles through Eigen matrix)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chang to calculate Euler angles through Eigen Matrix through teaching Stackoverflow as a known method of computing Euler angles.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Graham (US 20170094161) and Ji (US 20160059420).

For claim 6, modified Chang teaches: The method of claim 5, 
	
Modified Chang further teaches: wherein the mobile robot comprises: 

a control module configured to calculate the Euler angles and convert the surrounding environment images into the map data ([00280, disclosing filtering capability of the Gaussian filter, sigma is larger, the denoising effect of the Gaussian filter is better. optical flow processing effect of the whole image as shown in FIG. 2, sweeping motion direction of the robot can be accurately extracted after Gaussian filtering. considering the rotating, the lens axis rotating center is overlapped to the robot, when the robot vehicle body front half part, back half part move in opposite directions, to rotate faster, video splitting flow two(reference) on the ceiling running direction angle difference. This embodiment calculates an angular velocity using the phenomenon. the optical flow angle of the Gaussian filter processing, calculation formula. As Guassian filter processing is performed, a control module has to be present in order to perform the filter processing).



Ji teaches of a robot having a panoramic camera capture the ceiling images and surrounding environment images ([0040], disclosing main body 20 also comprises a camera 24 which the robot 1 uses to capture images of the area surrounding the robot 1. The camera 24 is a panoramic annular lens (PAL) camera, which is an omni-directional camera capable of capturing 360° images of the area surrounding the robot. A control system of the robot, which is embodied within the software and electronics contained within the robot, is able to use simultaneous localization and mapping (SLAM) techniques to process the images captured by the camera 24 and this allows the robot 1 to understand, interpret and autonomously navigate the local environment).

As panoramic camera has a wide field of view, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chang to have a panoramic camera configured to capture the ceiling images and surrounding environment images as taught by Ji to capture maximum area for map building in a single image.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Graham (US 20170094161) Song (US 20160184990)
For claim 7, modified Chang teaches: The method of claim 5, 



Chang does not explicitly disclose: a laser radar configured to capture surrounding environment images; and 
a control module configured to calculate the Euler angles and convert the surrounding environment images into the map data.

Song teaches of a laser radar configured to capture sur
rounding environment images and convert the surrounding environment images into the map data ([0039], disclosing a map reconstructed image 110, a robot vision image 120, a head facing direction rod 130, an action selection interface 140, and a virtual joystick region 150. The map reconstructed image 110 is map information obtained by the robot scanning a surrounding environment of the robot with a laser scanner).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chang to integrate laser radar to capture surrounding environment images and convert the surrounding environment images into the map data as an additional source of information about environment to build a map.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Graham (US 20170094161) and Farina (US 20140371871)



Chang further teaches: wherein at S2, whether the roll angle of the Euler angles is lower than the preset value is determined based on point matching ([0005], disclosing the real-time moving speed is the y direction, calculating the light stream to obtain a light stream image of all points in the reference image representing the robot relative to a reference object, the optical flow map comprises x-direction and y-direction images. [0026], disclosing Because the brightness change of each point are not exactly the same, each point in the image optical flow calculation result, the patent introduces Gaussian filter for combing the result, extracting the real robot reflecting movement of low frequency information)

Chang does not explicitly disclose: calculation of a basic matrix by RANdom SAmple Consensus (RANSAC) algorithm.

Farina teaches of analyzing image data through RANSAC ([0130], disclosing Artificial Perception module relies on the use of the state-of-the-art computer vision algorithms for analyzing 2D/3D imaging data, including for example various stereo processing methods and different clusterization, classification and feature extraction techniques. Some of the possible choices are Scale-Invariant Feature Transform (SIFT), Random Sample Consensus (RANSAC), Simultaneous Localization and Mapping (SLAM)).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chang to utilize RANSAC algorithm as a known method performing vision processing.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Graham (US 20170094161) Farina (US 20140371871) and Shi (NPL, SIFT Feature Point Matching Based on Improved RANSAC Algorithm)

For claim 10, modified Chang teaches: The method of claim 9, 
wherein S2 further comprises: automatically extracting feature point sets of the images and establishing an initial matching pair set ([0005], disclosing the real-time moving speed is the y direction, calculating the light stream to obtain a light stream image of all points in the reference image representing the robot relative to a reference object, the optical flow map comprises x-direction and y-direction images. [0026], disclosing Because the brightness change of each point are not exactly the same, each point in the image optical flow calculation result, the patent introduces Gaussian filter for combing the result, extracting the real robot reflecting movement of low frequency information. Each point observed for optical flow is feature point); 

Modified Chang does not teach: removing false matching by the RANSAC algorithm; and re-estimating the basic matrix by a maximum consistent point set.

Shi teaches removing false matching by the RANSAC algorithm (page 475 right column, disclosing steps to Use the Improved RANSAC Algorithm to Remove Mismatches. Abstract, disclosing before using the RANSAC algorithm, we removed parts of the error feature points by two methods, one is eliminating features not belonging to the target area and the other is removing the crossing points. The two methods aimed to improve the proportion of feature points matched correctly. As mismatch feature points are eliminated and RANSAC is then).

.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Ji (US 20160059420).

For claim 13, Chang teaches: A cleaning robot ([0020], disclosing embodiment of the invention claims an indoor cleaning robot positioning method), comprising: 

a cleaning module configured to perform cleaning actions ([0020], disclosing embodiment of the invention claims an indoor cleaning robot positioning method, as it is a cleaning robot, it has to have a cleaning module); 

a sensor module configured to inspect whether the cleaning robot encounters an obstacle or works abnormally (page 1 Background Technology, disclosing as the most successful of robot technology, sweeping robot is more and more home, intelligent homelife of people becomes warm. pursuing wisdom of higher level is a main line of robot development. By various new functions of the sensor and collision and drop and other common problems of some sweeping robot has been successfully solved, at the same time, application of the recharge navigation


a control module configured to: calculate Euler angles based on the ceiling images and generate map data based on the surrounding environment images ((page 2 S1, disclosing shooting the reference chamber from the perspective of the robot in real time, obtaining the reference image, wherein the reference chamber is in static state. [0029], disclosing the relative moving speed of the ceiling and the robot of the robot as reference coordinate system, considering the positioning result of the robot to be finally reflected to the indoor ground-based coordinate system, so the Euler angle expression realized by the course angle [beta] terms between the robot coordinate system and the ground coordinate system)); and 

control the cleaning actions of the cleaning module based on information related to the inspection of the sensor module (page 1 Background Technology, disclosing as the most successful of robot technology, sweeping robot is more and more home, intelligent homelife of people becomes warm. pursuing wisdom of higher level is a main line of robot development. By various new functions of the sensor and collision and drop and other common problems of some sweeping robot has been successfully solved, at the same time, application of the 

Chang teaches of taking ceiling images however does not explicitly teach: a panoramic camera on the top of the cleaning robot and inclining to a forward direction of the cleaning robot, the panoramic camera being configured to simultaneously capture ceiling images and surrounding environment images in the forward direction;

Ji teaches of a robot having a panoramic camera capture the ceiling images and surrounding environment images ([0040], disclosing main body 20 also comprises a camera 24 which the robot 1 uses to capture images of the area surrounding the robot 1. The camera 24 is a panoramic annular lens (PAL) camera, which is an omni-directional camera capable of capturing 360° images of the area surrounding the robot. A control system of the robot, which is embodied within the software and electronics contained within the robot, is able to use simultaneous localization and mapping (SLAM) techniques to process the images captured by 

As panoramic camera has a wide field of view, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chang to have a panoramic camera on the top of the cleaning robot and inclining to a forward direction of the cleaning robot, the panoramic camera being configured to simultaneously capture ceiling images and surrounding environment images in the forward direction as taught by Ji to capture maximum area for map building in a single image.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Graham (US 20170094161) and Ji (US 20160059420).

For claim 14, modified Chang teaches: The cleaning robot of claim 13, 

Chang further teaches: wherein the control module is further configured to: obtain the Euler angles of a current point relative to a reference point based on the ceiling images captured at the current point and the reference point (page 2 S1, disclosing shooting the reference chamber from the perspective of the robot in real time, obtaining the reference image, wherein the reference chamber is in static state. [0029], disclosing the relative moving speed of the ceiling and the robot of the robot as reference coordinate system, considering the positioning result of the robot to be finally reflected to the indoor ground-based coordinate system, so the Euler angle expression realized by the course angle [beta] terms between the robot coordinate system and the ground coordinate system); 


save map data of the current point, wherein the current point is the current position of the cleaning robot, and the reference point is the position where the cleaning robot saves the map data ([0030], disclosing position coordinate of the robot at each time for plotting and connecting to obtain the robot movement track in the room, as robot moves in the room and builds a map. [0013], disclosing S4, the position coordinate of the robot at each time for plotting and connecting to obtain the robot movement track in the room. As robot movement is tracked, map data is saved).

Chang does not explicitly teach if the roll angle of the Euler angles is lower than the preset value.

Graham teaches determining if a distortion is introduced due to yaw angle ([0086], disclosing vanishing point is calculated by using a bundle of non-parallel lines, since if yaw error is present in an image, lines in the original scene that are parallel will appear to be non-parallel in the image as a result of distortion introduced by the yaw error. the distortion correction module 215 performs distortion correction on the image using the de-skewing transform to create an image that reflects the parallel lines of the original scene and removes at least a portion of the yaw error introduced by an incorrect yaw tilt when the image was captured by the client device. Therefore correction is performed when yaw error is present, and no correction is performed in absence of yaw error. Therefore image is accepted without error correction when no error (i.e. angle value is high enough to cause an error) is present).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Graham (US 20170094161), Ji (US 20160059420) and Stackoverflow (NPL, Roll pitch and yaw from Rotation matrix with Eigen Library).

For claim 15, modified Chang teaches: The cleaning robot of claim 14, 

Modified Chang further teaches: wherein to obtain the Euler angles, the control module is further configured to: obtain the ceiling images by the panoramic camera at the reference point and the current point (page 3 S1, disclosing shooting the reference chamber from the perspective of the robot in real time, obtaining the reference image, wherein the reference chamber is in static state, the indoor robot may be sweeping robot intelligent robot. the reference object may be a ceiling in the room such as static reference: see also claim 13 for modification of panoramic camera); 

Change teaches of determining Euler angles of robot ([0029], disclosing Euler expression for robot with respect to ground coordinate system), however does not explicitly teach:
 calculate a basic matrix of the panoramic camera at the reference point and the current point based on an image matching algorithm; obtain an eigenmatrix based on the basic matrix and a camera internal parameter matrix; obtain a rotation matrix based on singular value decomposition of the eigenmatrix; and calculate the Euler angles of the panoramic camera at the current point relative to the reference point based on the rotation matrix.

Stackoverflow teaches of calculating Euler angles through Eigen angles through Eigen Matrix (page 1, disclosing source code for calculating Euler angles through Eigen matrix)
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chang to calculate Euler angles through Eigen Matrix through teaching Stackoverflow as a known method of computing Euler angles.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Ji (US 20160059420), Jung (US 20180055312) and Cakmakci (US 20170066134).

For claim 16, modified Chang teaches: The cleaning robot of claim 13, further comprising: 

Chang further teaches a power module comprising a rechargeable battery (page 1 and page 2, disclosing a cleaning robot that autonomously cleans and returns to base for charging)

Chang does not explicitly teach:
a communication module configured to receive external commands and send the map information and/or working status information of the cleaning robot to a user terminal; a drive module comprising left and right driving wheels and universal wheels, the left and right driving wheels driving the cleaning robot to move on a working surface under a command of the control module;



a drive module comprising left and right driving wheels, the left and right driving wheels driving the cleaning robot to move on a working surface under a command of the control module (figure 4C, disclosing left and right wheels 15a and 15b. [0165], disclosing driving wheels 15a are configured to rotate by the motors 15b controlled by the control unit 570)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chang to have a communication module configured to receive external commands and send the map information and/or working status information of the cleaning robot to a user terminal as taught by Jung to allow a user to remotely control the cleaning robot: thereby improving utility and user comfort.
Jung further teaches of universal wheels (figure 4c and [0166], disclosing auxiliary wheels minimize friction between the robot cleaner 10 and the floor and guide movement of the robot cleaner).

Examiner acknowledges that the auxiliary wheels of Jung do not roll universally i.e. in all directions.

Therefore in the alternative Cakmakci teaches of universal wheels ([0019], disclosing friction reducer preferably contains at least one ball caster. The ball caster assembly contains a sphere shaped wheel that has the ability to rotate different directions and helps the body (A) to move in different directions easily).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chang to add universal wheels as taught by Cakmakci for robot to easily move and rotate in different directions easily.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Rombouts (US 20180120116).

For claim 17, Chang reaches: A cleaning robot ([0020], disclosing embodiment of the invention claims an indoor cleaning robot positioning method), comprising: 

a cleaning module configured to perform cleaning actions ([0020], disclosing embodiment of the invention claims an indoor cleaning robot positioning method, as it is a cleaning robot, it has to have a cleaning module); 

beacon of the robot on the charging pile low electric quantity, which is greatly convenient for people to use. the sweeping robot development trend is the latest by automatic planning cleaning route 100 of roof internal environment cleaning without dead angle, which is greatly better than random-routing mode used at present. Automatic planning technical core of the cleaning route is be capable of autonomous navigation robot, real-time know position and moving track of the house. As is navigates autonomously and problems like collision and drop have been solved, an obstacle when encountered is handled appropriately, hence encounter with obstacle also have to be inspected); 
a camera configured to capture ceiling images (page 3 S1, disclosing shooting the reference chamber from the perspective of the robot in real time, obtaining the reference image, wherein the reference chamber is in static state, the indoor robot may be sweeping robot intelligent robot. the reference object may be a ceiling in the room such as static reference); 

a control module configured to: calculate Euler angles based on the ceiling images and generate map data based on the surrounding environment images (page 2 S1, disclosing shooting the reference chamber from the perspective of the robot in real time, obtaining the reference image, wherein the reference chamber is in static state. [0029], disclosing the relative moving speed of the ceiling and the robot of the robot as reference coordinate system, considering the 

control the cleaning actions of the cleaning module based on information related to the inspection of the sensor module (page 1 Background Technology, disclosing as the most successful of robot technology, sweeping robot is more and more home, intelligent homelife of people becomes warm. pursuing wisdom of higher level is a main line of robot development. By various new functions of the sensor and collision and drop and other common problems of some sweeping robot has been successfully solved, at the same time, application of the recharge navigation beacon of the robot on the charging pile low electric quantity, which is greatly convenient for people to use. the sweeping robot development trend is the latest by automatic planning cleaning route 100 of roof internal environment cleaning without dead angle, which is greatly better than random-routing mode used at present. Automatic planning technical core of the cleaning route is be capable of autonomous navigation robot, real-time know position and moving track of the house. As is navigates autonomously and problems like collision and drop have been solved, an obstacle when encountered is handled appropriately, hence encounter with obstacle also have to be inspected. As it navigates autonomously and effectively avoids collisions, it performs cleaning operation based on determined obstacle(s) encounter(s)).

Chang does not explicitly teach a laser lidar configured to capture surrounding environment images;


It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Chang to add a LIDAR sensor as taught by Rombouts to have additional means for generating map and navigating.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Rombouts (US 20180120116) and Graham (US 20170094161).

For claim 18, modified Chang teaches: The cleaning robot of claim 17, 

Chang further teaches: wherein the control module is further configured to: obtain the Euler angles of a current point relative to a reference point based on the ceiling images captured at the current point and the reference point; determine whether a roll angle of the Euler angles is lower than a preset value; and save map data of the current point if the roll angle of the Euler angles is lower than the preset value, wherein the current point is the current position of the cleaning robot, and the reference point is the position where the cleaning robot saves the map data.


determine whether a roll angle of the Euler angles is lower than a preset value ([0031], disclosing in S3 that roll and pitch angles are zero hence no roll or pitch); and 

save map data of the current point, wherein the current point is the current position of the cleaning robot, and the reference point is the position where the cleaning robot saves the map data ([0030], disclosing position coordinate of the robot at each time for plotting and connecting to obtain the robot movement track in the room, as robot moves in the room and builds a map. [0013], disclosing S4, the position coordinate of the robot at each time for plotting and connecting to obtain the robot movement track in the room. As robot movement is tracked, map data is saved).

Chang does not explicitly teach if the roll angle of the Euler angles is lower than the preset value.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Graham to determine if roll angle is below a predetermined threshold value and save map data accordingly as taught by Graham to eliminate and/or correct a distortion error. Thereby accurately mapping the area.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Rombouts (US 20180120116), Graham (US 20170094161) Stackoverflow (NPL, Roll pitch and yaw from Rotation matrix with Eigen Library).

For claim 19, modified Chang teaches: The cleaning robot of claim 18, 
Modified Chang further teaches: wherein to obtain the Euler angles, the control module is further configured to: obtain the ceiling images by the camera at the reference point and the current point (page 3 S1, disclosing shooting the reference chamber from the perspective of the 

Change teaches of determining Euler angles of robot ([0029], disclosing Euler expression for robot with respect to ground coordinate system), however does not explicitly teach:
 calculate a basic matrix of the camera at the reference point and the current point based on an image matching algorithm; obtain an eigenmatrix based on the basic matrix and a camera internal parameter matrix; obtain a rotation matrix based on singular value decomposition of the eigenmatrix; and calculate the Euler angles of the camera at the current point relative to the reference point based on the rotation matrix.

Stackoverflow teaches of calculating Euler angles through Eigen angles through Eigen Matrix (page 1, disclosing source code for calculating Euler angles through Eigen matrix)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chang to calculate Euler angles through Eigen Matrix through teaching Stackoverflow as a known method of computing Euler angles.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (CN 105606092) in view of Rombouts (US 20180120116), Jung (US 20180055312) and Cakmakci (US 20170066134).

For claim 20, modified Chang teaches: The cleaning robot of claim 17, 

Chang further teaches a power module comprising a rechargeable battery (page 1 and page 2, disclosing a cleaning robot that autonomously cleans and returns to base for charging)

Chang does not explicitly teach:
a communication module configured to receive external commands and send the map information and/or working status information of the cleaning robot to a user terminal; a drive module comprising left and right driving wheels and universal wheels, the left and right driving wheels driving the cleaning robot to move on a working surface under a command of the control module;

Jung teaches:  a communication module configured to receive external commands and send the map information and/or working status information of the cleaning robot to a user terminal ([0170], disclosing communication unit 510 may perform communication with the mobile terminal 100. The robot cleaner 10 may be controlled by the mobile terminal 100 or transmit or receive data and/or control commands to or from the mobile terminal. [0272], disclosing a message 1120 displayed on the screen of the mobile terminal 100 when the AR mode is activated is shown. Referring to FIG. 11B, a message 1120 for inquiring whether the cleaned result of the robot cleaner 10 is checked using the AR image is displayed on the screen of the mobile terminal. Robot provides cleaned result to mobile terminal and the terminal displays that result); 

a drive module comprising left and right driving wheels, the left and right driving wheels driving the cleaning robot to move on a working surface under a command of the control module 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chang to have a communication module configured to receive external commands and send the map information and/or working status information of the cleaning robot to a user terminal as taught by Jung to allow a user to remotely control the cleaning robot: thereby improving utility and user comfort.
Jung further teaches of universal wheels (figure 4c and [0166], disclosing auxiliary wheels minimize friction between the robot cleaner 10 and the floor and guide movement of the robot cleaner).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to add universal wheels to minimize friction between the robot clean and floor.

Examiner acknowledges that the auxiliary wheels of Jung do not roll universally i.e. in all directions.

Therefore in the alternative Cakmakci teaches of universal wheels ([0019], disclosing friction reducer preferably contains at least one ball caster. The ball caster assembly contains a sphere shaped wheel that has the ability to rotate different directions and helps the body (A) to move in different directions easily).

.

Allowable Subject Matter

Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Furthermore, claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664